DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 4, claims 31-38 and 40, in the reply filed on January 27, 2022 is acknowledged.  However, the Examiner notices the claims selected did not go with the group selected which related to device claims 21-30.  The Examiner reached out to the Applicant’s Representative, Mathew F. Clapper, who confirmed that this was a typographical error.  Therefore, Applicant's election with traverse of Group I, Species 4, claims 21-28 and 30, as explained via telephone/voice mail message is acknowledged.  The traversal is on the ground(s) that because the Office has not provided evidence or a prima facia line of reasoning to support the statement of mutually exclusive species.  This is not found persuasive because Species 1-3 do not contain the option layers or the first and/or second conductive/adhesion/barrier/ion layer(s).  Also, as stated previously, the order of the various layers are different from bottom to top and vice versa.  Each embodiment/species is separate and distinct invention.  The MPEP states that there can be only one patent per invention, hence one invention per application.
The requirement is still deemed proper and is therefore made FINAL.  Claims 29 and 31-40 have been withdrawn.  Action on the merits is as follows:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable Yang et al. (Yang) (US 2014/0158973 A1) in view of Yang et al. (Yang’138) (WO 2011/133138 A1).
In regards to claim 1, Yang (paragraphs 20, 22, 23, 24, 28, 30, 39, Figs. 2, 5 and associated text) discloses a resistive non-volatile memory device (Figs. 2, 5 as a whole), comprising: an electrically conductive bottom electrode (item 202) formed overlying a substrate material (not shown); an active region (items 204, 208 plus 212, 210 plus 212 or 208 plus 210 plus 212 ) formed overlying  the (electrically conductive) bottom electrode (item 202), the active region (items 208 plus 212, 210 plus 212 or 208 plus 210 plus 212 ) comprising: a switching layer (items 208, 210 or 208 plus 210, paragraphs 28, 39) comprised of a metal and nitrogen material (paragraph 39, AlN): MNy,(AlN [AlyNy] where it is conventionally represented as a 1:1 ratio between aluminum (Al) an nitrogen (N) employing IUPAC nomenclature) where y is a relative concentration of nitrogen with respect to the atomic metal of the first metal nitride compound; wherein the resistive switching material (items 208, 210 or 208 plus 210) is configured to maintain a first resistance state or a second resistance state having different electrical resistance from the first resistive state; a conductor material (items 212) comprised of one of : a second metal oxide compound or a metal nitride compound (MNx)  (paragraph 39, AlN1-x, nitrogen deficient), where x is a second relative concentration of oxygen or nitrogen with respect to atomic metal of the second metal oxide compound or metal nitride compound, where x y>x…Examiner notes that when written AlN, it is conventional in the art to represent a 1:1 ratio [AlyNy], and a PHOSITA would understand this ordinary convention, however this is not explicitly recited ipsis verbis.  Yang discloses the conductive material (item 212, AlN.sub.1-x) as being nitrogen deficient (paragraph 30) in comparison with the resistive switching material (items 208, 210, AlyNy or AlNy).  Therefore it is at least suggested that y is equal to 1, x’= 1-x which equivalent to Applicant’s x in MNx (MNx’) which is less than y, where x=0.8 to 0.98 or more if x is less than 0.02 (paragraph 30)…, and wherein the conductive layer (item 212) is configured to provide metal ions of the atomic metal to form a metal filament within the switching layer in response to a voltage or electric field applied across the resistive non-volatile memory device (Figs. 2, 5 as a whole); and a top electrode (item 206) disposed above the active region (item 204, items 210 plus 212, 210 plus 212 plus 208 or 212 plus 208, paragraph 28).
Yang does not specifically disclose a substrate material; a switching layer comprised of a first metal oxide compound (MOy), where y is a relative concentration of oxygen with respect to atomic metal of the first metal oxide.
Yang’138 (Figs. 2A, 2B and associated text) discloses a substrate material (pages 9-10, not shown); a switching layer (item 122a) comprised of a first metal oxide compound (MOy) (TiO2, page 7), where y (2) is a relative concentration of oxygen with respect to atomic metal of the first metal oxide (TiO2, page 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yang with the teachings of the analogous art of Yang’138 for the purpose of support and a weak ionic conductor (page 7).
In regards to claim 22, Yang (paragraphs 20, 22, 23, 24, 28, 30, 39, Figs. 2, 5 and associated text) as modified by Yang’138 (pages 7, 9, 10, Figs. 2A, 2B and associated text) discloses where the switching layer is a non-stoichiometric metal oxide compound and compounds having two oxide phases, but does not specifically disclose the switching layer is a non-stoichiometric aluminum oxide compound AlOy. 
	It would have been obvious to modify the invention to include a non-stoichiometric aluminum oxide AlOy for the purpose of being able to reversibly altering the overall resistance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 23, Yang (paragraphs 20, 22, 23, 24, 28, 30, 39, Figs. 2, 5 and associated text) discloses wherein MNy ,(AlN [AlyNy] where it is conventionally represented as a 1:1 ratio between aluminum (Al) an nitrogen (N) employing IUPAC nomenclature) is a stoichiometric or non-stoichiometric aluminum nitride compound.
In regards to claim 24, Yang (paragraphs 20, 22, 23, 24, 28, 30, 39, Figs. 2, 5 and associated text) as modified by Yang’138 (pages 7, 9, 10, Figs. 2A, 2B and associated text) discloses wherein the first metal oxide compound is a first non-stoichiometric metal oxide 
	It would have been obvious to modify the invention to include a first metal oxide compound being a non-stoichiometric aluminum oxide AlOx for the purpose of being able to reversibly altering the overall resistance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 25, Yang (paragraphs 39, 40) discloses wherein the electrically conductive bottom electrode (item 202) is an electrically conductive metal oxide or metal nitride (paragraph 39, 40, titanium nitride).  
In regards to claim 26, Yang (paragraph 43, Figs. 2, 5 and associated text) discloses wherein the conductor material (items 212) has a thickness in a range from about 4 nm to about 100 nm (paragraph 43).  Examiner notes that Yang discloses that the thickness of a combination of both the switching material and the conductor material is approximately 4 to 50 nm.  Therefore, the thickness of the switching material can be 1 to 46 nm.
In regards to claim 27, Yang (paragraph 43, Figs. 2, 5 and associated text) discloses wherein the resistive switching material (items 208, 210 or 208 plus 210) has a thickness in a range from about 2 nm to about 20 nm (paragraph 43).  Examiner notes that Yang discloses that the thickness of a combination of both the switching material and the conductor material is approximately 4 to 50 nm.  Therefore, the thickness of the conductor material can be 2 to 30 nm. 
In regards to claim 28, Yang (paragraph 43, Figs. 2, 5 and associated text) discloses wherein the resistive switching material (items 208, 210 or 208 plus 210) has a thickness in a range from about 4 nm to about 100 nm (paragraph 43) and the conductor material (items 212) has a thickness in a range from about 2 nm to about 20 nm (paragraph 43) Examiner notes that Yang discloses that the thickness of a combination of both the switching material and the conductor material is approximately 4 to 50 nm.  Therefore, the thickness of the conductor material can be 2 to 30 nm and the thickness of the switching material can be 1 to 46 nm.
	In regards to claim 30, Yang (paragraphs 20, 22, 23, 24, 28, 30, 39, Figs. 2, 5 and associated text) as modified by Yang’138 (pages 7, 9, 10, Figs. 2A, 2B and associated text) discloses the first metal oxide compound is a first non-stoichiometric metal oxide compound (Yang’138, TiO2) with a thickness in a range of about 4nm to about 100nm (paragraph 43); the conductor material is a non-stoichiometric aluminum nitride compound AINx, where y>x, with a second thickness in a second range of about 2nm to about 20nm (paragraph 43); and at least one of: the electrically conductive bottom electrode is an electrically conductive metal oxide compound; or the top electrode is an electrically conductive metal nitride compound (paragraph 39, 40, titanium nitride).  Yang discloses that the thickness of a combination of both the switching material and the conductor material is approximately 4 to 50 nm.  Therefore, the thickness of the conductor material can be 2 to 30 nm and the thickness of the switching material can be 1 to 46 nm, but does not specifically discloses the first metal oxide compound is a first non-stoichiometric aluminum oxide AlOy.
	It would have been obvious to modify the invention to include a first metal oxide compound being a non-stoichiometric aluminum oxide AlOx for the purpose of being able to reversibly altering the overall resistance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 4, 2022